Exhibit 10.6

 

Danaher Corporation

Description of Compensation Arrangements for Certain Executive Officers

 

Following is a description of the compensation arrangements for each of the
Company’s named executive officers and for each other executive officer who is
also a member of the Company’s Board of Directors (the “officers”). The
compensation arrangements consist of salary and perquisites, and, for all
officers other than Messrs. Steven M. Rales and Mitchell P. Rales, annual cash
incentive compensation and equity awards. Except for Mr. Culp, who is party to
an employment agreement with Danaher incorporated by reference to Exhibits 10.11
and 10.12 to Danaher’s Annual Report on Form 10-K for the year ended December
31, 2004, each of the officers is an at-will employee of Danaher.

 

Name and Position

--------------------------------------------------------------------------------

   Base Salary


--------------------------------------------------------------------------------

 

Steven M. Rales

Chairman of the Board

   $ 295,000  

Mitchell P. Rales

Chairman of the Executive Committee

   $ 295,000  

H. Lawrence Culp, Jr.

President and Chief Executive Officer

   $ 1,000,000  

Patrick W. Allender

Executive Vice President, Chief Financial Officer and Secretary

   $ 550,000  

Philip W. Knisely

Executive Vice President

   $ 550,000  

Steven E. Simms

Executive Vice President

   $ 550,000  

Daniel L. Comas

Senior Vice President-Finance and Corporate Development

   $ 300,000  ($400,000 effective April 4, 2004)

 

The officers are entitled to all benefits made generally available to Danaher
associates. In addition, the perquisites provided to the officers consist
primarily of term life insurance, reimbursement for club dues and tax
preparation and financial planning services, parking, an automobile allowance,
relocation costs, annual physical, and, with respect to the Chief Executive
Officer and the Chief Financial Officer, personal use of the Company plane when
not in use for business purposes. In addition, Messrs. Steven M. Rales and
Mitchell P. Rales are permitted to make personal use of designated Company
office space and secretarial, tax and accounting services.

 

In addition, each officer (other than Messrs. Steven M. Rales and Mitchell P.
Rales) participates in the Company’s Executive Deferred Incentive Program
(“EDIP”), a shareholder-approved, non-qualified, unfunded deferred compensation
program. The Company credits an amount to the officer’s EDIP account on an
annual basis in accordance with the terms of the EDIP, which is incorporated by
reference as Exhibit 10.4 to Danaher’s Annual Report on Form 10-K for the year
ended December 31, 2004.

 

Annual cash incentive compensation awards are determined in accordance with the
Danaher Corporation executive officer incentive compensation program, which is
described in Exhibit 10.7 to Danaher’s Annual Report on Form 10-K for the year
ended December 31, 2004.

 

Awards of equity compensation are made in accordance with the Amended and
Restated Danaher Corporation 1998 Stock Option Plan, which is attached as
Exhibit 10.1 to Danaher’s Annual Report on Form 10-K for the year ended December
31, 2004, or any successor stockholder-approved equity compensation plan.

 

All officers (other than Messrs. H. Lawrence Culp, Jr., Patrick W. Allender,
Steven M. Rales and Mitchell P. Rales) are party to a Noncompetition Agreement,
the form of which is attached as Exhibit 10.17 to Danaher’s Annual Report on
Form 10-K for the year ended December 31, 2004. With respect to Messrs. Culp and
Allender, non-competition provisions are included in their employment agreement
and retirement agreement, respectively. In addition, Mr. Allender is party to
arrangements incorporated by reference to Exhibits 10.15 and 10.16 to the Form
10-K, Mr. Knisely is party to an arrangement incorporated by reference to
Exhibit 10.13 to the Form 10-K, and Mr. Simms is party to an arrangement
incorporated by reference to Exhibit 10.14 to the Form 10-K.